In a proceeding to invalidate petitions designating Marquette L. Floyd as a candidate in the Conservative Party Primary Election to be held on September 10, 1981 for the public office of District Court Judge, Second District, Town of Babylon, the appeal is from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated August 21, 1981, which, inter alia, dismissed the proceeding. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P.J., Hopkins, O’Connor and Weinstein, JJ., concur.